     Case 4:19-cr-02426-JAS-MSA Document 47 Filed 03/31/20 Page 1 of 2



 1   JON M. SANDS
     Federal Public Defender
 2   DEIRDRE MARIAN MOKOS
 3   Assistant Federal Public Defender
     Arizona State Bar No. 016268
 4   Deirdre_Mokos@fd.org
 5   407 W. Congress, Suite 501
     Tucson, AZ 85701-1355
 6   Telephone: (520)879-7500, Fax: (520)879-7600
     Attorneys for Defendant
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                            CR19-2426-TUC-JAS (MSA)

12                 Plaintiff,                              MOTION TO MODIFY
                                                         CONDITIONS OF RELEASE
13         vs,

14   Sergio Armenta-Sanchez,

15                 Defendant.

16
            Due to these dire pandemic times with COVID-19, the Courts have been adjusting
17
     for the benefit and safety of all. Defendant, Sergio Armenta Sanchez, has a wife and
18
19   daughter in Mexico. They are frightened and so is he. They should be together. Therefore,
20   Mr. Armenta, by and through undersigned counsel, respectfully moves this Court to modify
21
     his conditions of release as follows:
22
23   1) Defendant requests to live to Nogales, Sonora, Mexico to be with his family at a time
        that they should not be apart. Defendant requests to do so as soon as possible. His wife
24      and child are understandably terrified and they can better function as a family and make
        difficult decisions if they are together (e.g., the child can stay home with one parent
25
        while the other buys food);
26
     2) Pretrial Services Officer, Alexander Chavez, has been contacted and objects because it
27      would render Pretrial Services unable to effectively supervise him as we were ordered
28      to do so by the Court. Specifically, Pretrial Services does not conduct any type of in-
        person visits in Mexico so we could not account for his whereabouts or conduct in the

                                                 1
     Case 4:19-cr-02426-JAS-MSA Document 47 Filed 03/31/20 Page 2 of 2



 1      community, but see “b)” below – there haven’t been any in-person visits in 2.5
        months which is understandable because Mr. Armenta is not a problem;
 2
 3      a) Counsel contacted the Pretrial Services Officer to inquire how often and how/where
 4         in-person visits are conducted, but did not receive a response.

 5      b) Counsel likewise inquired with Mr. Armenta. Mr. Armenta reports that the
 6         presently assigned Pretrial Services Officer has never been to his residence and that
           the officer has not requested that Mr. Armenta report to the office since he took over
 7         in mid-January, about 2.5 months ago. That is, in the last 2.5 months while Mr.
           Armenta was available for in-person visits zero have occurred. Counsel submits
 8
           that there is no reason that in-person visits need to start at this time, or potentially
 9         for the next couple of months, especially given social distancing and the exigent
           circumstances presented by COVID-19, and because they have not been happening
10         anyway.
11
     3) Essentially, counsel is requesting the Court to find that under the exigent circumstances
12      – due to the pandemic, Mr. Armenta is not in need of typical supervision. Plus, per
13      Pretrial Services, aside from returning a day late from travel due to long lines at the
        POE, Mr. Armenta has had no issues on supervision “[n]one at all. Compliance thus far
14      on supervision.” Finally, in-person visits have not been required in the past 2.5 months.
15
     4) Counsel has had other clients successfully live in Mexico under much less exigent
16      circumstances – clients on both Pretrial supervision and while on supervised release or
        probation.
17
18   5) Assistant U.S. Attorney, Patrick T. Barry, is opposed due the reason cited by Pretrial
        (but when he provided his position counsel did not know, and therefore did not apprise
19      him of the fact that there have been zero in-person visits in 2.5 months);
20
21   6) Mr. Armenta will cross the border only once – to go home to care for his family – until
        he is required to return.
22
23   7) Mr. Armenta maintains excellent contact with counsel both via email and phone.
24
25          RESPECTFULLY SUBMITTED: March 31, 2020.

26                                                 JON M. SANDS
                                                   Federal Public Defender
27                                                 s/ Deirdre Marian Mokos
28                                                 DEIRDRE MARIAN MOKOS
                                                   Assistant Federal Public Defender

                                                   2
